EXHIBIT 10.7

 

January 6, 2003

 

Mr. Robert A. Kuehl

1051 Penn Circle, G205

King of Prussia, PA 19406

 

Dear Bob:

 

We are excited about the prospects of you joining Superior Bank. The purpose of
this letter is to confirm our discussions with respect to your employment by
Superior Bank as follows:

 

Effective Date:

   January 20, 2003 or earlier at your discretion.

Position:

   You will serve as Chief Financial Officer of Superior Financial Corp. and
Superior Bank. Also, you will be a member of the Bank’s management committee.

Compensation:

   For all services rendered by you during your employment, you will be paid an
annual base salary of $125,000, subject to annual performance review. You will
also be eligible for the Senior Management Incentive Plan, which allows for a
bonus of up to 50% of the base compensation, with a targeted payout of 30% if
the Company and the participant meet their goals.

Benefits:

   You will be provided the right to participate in the normal employee benefit
plan. During the required waiting periods for benefits eligibility, we will
reimburse you for continuation of COBRA medical coverage with your former
employer. Due to your business travel requirements, you will be provided with a
monthly automobile stipend of $500 plus normal business mileage reimbursement.

Stock Options:

   Your will receive stock options, for a term of ten (10) years, to acquire
7,000 shares of common stock. The per share grant value will be established as
of the close of trading on the day before your employment. Vesting shall be in
accordance with the following schedule:      33 1/3% vesting upon the stock
reaching a market value (adjusted for stock splits, stock dividends, or other
changes in capital structure), based upon an average of the closing price over
ten (10) consecutive days (the “Market Value”) of at least $20 per share;     
33 1/3% vesting when such Market Value reaches $25 per share; and      33 1/3%
vesting when such Market Value reaches $30 per share.      All options will vest
after five years and all options shall become fully vested upon a change in
control.

Change in Control:

   A “Change in Control” of the Company or Parent shall mean the occurrence of a
transaction the result of which is that more than twenty-five (25) percent of
the outstanding shares of the Company or the Parent, or any successor thereof,
are acquired by any person or entity, or group acting in concert, which, prior
to such transaction, owned or controlled less than twenty-five (25) percent of
the shares of the Company or of the Parent except that this definition shall not
apply to a corporate reorganization.      In the event of a Change in Control of
the Company or the Parent subsequent to the date thereof, this agreement shall
be terminated and you shall receive compensation of 2.00 times your annualized
total compensation for the twelve months preceding the change in control,
including targeted bonuses.



--------------------------------------------------------------------------------

Relocation:

   We will reimburse you for the following:     

1)      Payment of the actual cost of moving your household goods from
Pennsylvania to Arkansas;

    

2)      Reimbursement of temporary living expenses in Little Rock for up to 60
days or until permanent living location is established; and

    

3)      Reimbursement of closing costs on the purchase of a home in Arkansas.

 

I believe this letter summarizes the conditions of your employment we previously
discussed. Except as to the explicit provisions expressed herein, no contract or
other arrangement exists between the undersigned parties. Company literature
does not create an employment contract. Superior will continue to be an “at
will” employer.

 

We look forward to having you join Superior. If you concur with this offer,
please sign the enclosed copy of this letter and return it to me.

 

Sincerely,

 

/s/    RICK GARDNER

 

 

AGREED TO:

 

/s/    ROBERT A. KUEHL

 

January 10, 2003

 

2